In an action to recover damages for personal injury and property damage, defendant New York Telephone Company appeals from so much of an order of the Supreme Court, Suffolk County, dated July 9, 1959, as vacates and strikes item 5 from the said defendant’s demand for a bill of particulars. This item demands particulars as to the specific acts of negligence of said defendant. Order modified by adding to its provision vacating item 5 of the demand, the following proviso: “ unless plaintiffs intend to prove specific acts of negligence, in which event plaintiffs will be required to furnish the particulars requested.” As so modified, order insofar as appealed from affirmed, without costs. A defendant is entitled to particulars of the specific acts of his negligence as plaintiff will claim them to be (King v. Craddock, 252 App. Div. 719), unless it clearly appears that plaintiff relies solely on the doctrine of res ipsa loquitur (Haines v. City of Newburgh, 234 App. Div. 389). Plaintiffs’ time to serve the bill of particulars is extended until 20 days after entry of the order hereon. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.